Order denying motion to dismiss complaint reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, with leave to plead over within twenty days upon payment of the costs of the motion and of this appeal. Appeal from order denying motion to make complaint definite and certain dismissed without costs as academic, in view of the decision above. Memorandum: As we read this complaint it makes merely an allegation of indebtedness without disclosing the transactions from which the indebtedness arises. While it is true that proper pleading should contain only a plain and concise statement of material facts, still there must be sufficient facts alleged to show on what the obligation of the defendant legally rests. All concur. (The motions were made in an action to recover unearned premiums on insurance policies.) Present — Sears, P. J., Edgcomb, Thompson, Crosby and Lewis, JJ.